Citation Nr: 0715635	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-40 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for aid and attendance.  

2.  Entitlement to an effective date earlier than October 1, 
1991, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1971 to 
May 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2002 and 
February 2003.  The December 2002 rating decision granted a 
100 percent evaluation for PTSD effective October 1, 1991 and 
special monthly compensation based on aid and attendance.  
The February 2003 rating decision denied an earlier effective 
date prior to October 1, 1991 for service connection for 
PTSD.  The Board notes that there appears to be a 
typographical error in the September 2004 statement of the 
case, which indicated that the veteran is claiming 
entitlement to an effective date prior to October 1, 1999 for 
service connection for PTSD.  The veteran is claiming an 
earlier effective date prior to October 1991 for service 
connection for PTSD.  The veteran cancelled his October 2005 
Board hearing.  

The issue of entitlement to special monthly compensation 
based on the need for aid and attendance is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran did not attempt to file a claim for service 
connection for PTSD prior to October 1, 1991.  


CONCLUSION OF LAW

An effective date earlier than October 1, 1991, for the grant 
of service connection for PTSD, is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In a letter dated in November 2001, VA notified the veteran 
of the information and evidence needed to substantiate his 
claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran prior to the February 2003 rating 
decision on appeal.  Accordingly, the requirements the Court 
set out in Pelegrini have been satisfied.  

The Board notes that the November 2001 VCAA letter was given 
in connection with the veteran's underlying initial claim of 
an increased rating for PTSD assigned from October 1, 1991 to 
June 7, 1999.  This letter is valid since the veteran is 
appealing aspects of the rating decision which resulted from 
this claim.  

While the VCAA letter provided the veteran did not provide 
specific notice of the type of evidence necessary to 
establish an effective date for the claim on appeal, the 
Board finds this failure harmless because such notice was 
provided in the statement of the case and there is a 
preponderance of the evidence against the appellant's claim 
and therefore any questions as to the appropriate effective 
date to be assigned is moot.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Analysis

The veteran and his representative assert that the veteran is 
entitled to an effective date for the grant of service 
connection for PTSD back to 1978.  The veteran in an October 
2000 statement requested an earlier effective date of 1977.  

Generally, the effective date for the grant of service 
connection based on an original claim or a claim reopened 
after final adjudication, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a).  
The effective date of a reopened claim based on new and 
material evidence received after the final disallowance shall 
be the date of the new claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(ii).  

Any communication from, or action by, a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2004).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

A review of the claims file shows that the veteran filed a 
claim for service connection for PTSD on October 1, 1991.  
Careful review of the claims folder shows that in July 1977 
the veteran filed a service connection claim for a low back 
disorder and in June 1984, service connection claims were 
received from the veteran for back and right knee disorders.  

The October 1, 1991 application is the earliest evidence of 
record of the veteran's intent to file a service connection 
claim for PTSD.  The veteran argues that his work for the 
National Security Council prevented him from earlier filing a 
PTSD claim.  Nevertheless, there is no evidence on file 
showing the veteran's intent to file a service connection 
claim for PTSD prior to October 1, 1991.  Nor is there any 
evidence in the claim folder prior to October 1, 1991 
indicating that the veteran intended to file a service 
connection claim for his PTSD.  

Accordingly, the veteran's claim for an effective date 
earlier than October 1, 1991 for the grant of service 
connection for PTSD must be denied.  


ORDER

Entitlement to an effective date earlier than October 1, 
1991, for the grant of service connection for PTSD is denied.  


REMAND

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350.  A veteran is in need of regular 
aid and attendance if he is helpless or so nearly helpless as 
to require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include anatomical loss or loss of use of one or more 
extremities; consideration of whether the veteran is blind or 
is so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or whether the veteran is 
a patient in a nursing home because of mental or physical 
incapacity; or whether the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" status 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a), these criteria 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
whether he requires frequent adjustment of any special 
prosthetic or orthopedic appliances with the aid of another; 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity, physical or mental, that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  "Bedridden" 
will be a proper basis for the determination under this 
section.  For the purposes of this section, "bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that the veteran has voluntarily taken to bed or that a 
physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  It is only necessary 
that the evidence establish that the claimant is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.

The veteran's last VA examination was in December 2002.  In 
an April 2007 brief, the veteran's representative indicated 
that the veteran needs the assistance of his wife to attend 
to his daily needs such as shaving and eating, otherwise he 
would just lie on the couch.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  Accordingly, the case must be 
returned to the RO for such an examination.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the issue on appeal.  
As these questions are involved in the present appeal and the 
case is being remanded, such notice should be sent to the 
veteran.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for his special monthly 
compensation claim based on the need for 
aid and attendance, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA aid and attendance examination.  The 
claims file must be made available to the 
examiner for review.  All examination and 
any special test findings should be 
clearly reported to allow for application 
of regulatory criteria regarding 
entitlement to special monthly 
compensation based on aid and attendance.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected PTSD 
precludes his ability to dress or undress 
himself, or to keep himself ordinarily 
clean and presentable, or to feed 
himself, or to frequently adjust any 
special prosthetic or orthopedic 
appliances, to attend to the wants of 
nature, or whether the service-connected 
disability otherwise results in the need 
for assistance on a regular basis to 
protect the veteran from hazards or 
dangers incident to his daily 
environment. 

3.  After completion of the above, the RO 
should review the expanded claims file 
and determine if the benefit sought is 
warranted.  If the RO's determination 
remains adverse to the veteran, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


